Exhibit 10.2

 

STOCK OPTION AGREEMENT

 

(Qualified Stock Option)

 

Name of Employee:

 

 

 

Date of Grant:

 

 

 

Number of Shares:

 

 

 

Exercise Price Per Share:

$

 


THIS STOCK OPTION AGREEMENT (THE “AGREEMENT”) MADE AS
OF                    BETWEEN CHRISTOPHER & BANKS CORPORATION (THE “COMPANY”)
AND THE ABOVE-NAMED INDIVIDUAL, AN EMPLOYEE OF THE COMPANY OR ONE OF ITS
SUBSIDIARIES (THE “EMPLOYEE”), TO RECORD THE GRANTING OF AN OPTION PURSUANT TO
THE COMPANY’S 2005 STOCK INCENTIVE PLAN (THE “PLAN”).  THIS OPTION IS INTENDED
TO QUALIFY AS AN INCENTIVE STOCK OPTION UNDER SECTION 422 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED, AND THIS AGREEMENT AND THE PLAN ARE TO BE
CONSTRUED ACCORDINGLY.  EXCEPT AS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
CONTAINED IN THIS AGREEMENT SHALL HAVE THE SAME MEANING AS SET FORTH IN THE
PLAN.


 

1.             Grant of Option:  In accordance with Plan, the Company hereby
grants to the Employee, effective as of the date of grant listed above, subject
to the terms and conditions of the Plan and this Agreement, the option to
purchase from the Company an aggregate of              shares of common stock
($.01 par value) of the Company (the “Common Stock”) at the purchase price of
$                        per share, such option to be exercisable as hereinafter
provided.

 

2.             Expiration Date:  This option shall expire
on                 (the “Expiration Date”).

 

3.             Exercise of Option:  Subject to Section 8 hereof, this option
shall become exercisable with respect to            shares of Common Stock on
the first anniversary of the date of grant of this option (                 ),
with respect to an additional                       shares on the second
anniversary of the date of grant, and with respect to the
remaining                        shares on the third anniversary of the date of
grant.

 


THIS OPTION MAY BE PARTIALLY EXERCISED FROM TIME TO TIME WITHIN SUCH PERCENTAGE
LIMITATIONS.  THIS OPTION MAY NOT BE EXERCISED AFTER THE EXPIRATION DATE.
NOTWITHSTANDING THE FOREGOING, THIS OPTION SHALL NOT BE EXERCISABLE FOR A
FRACTIONAL SHARE OF COMMON STOCK. ANY EXERCISE OF THIS OPTION SHALL BE MADE IN
WRITING DULY EXECUTED AND DELIVERED TO THE COMPANY SPECIFYING THE NUMBER OF
SHARES AS TO WHICH THE OPTION IS BEING EXERCISED IN THE FORM OF THE SUBSCRIPTION
FORM FOR EXERCISE ATTACHED HERETO. SCHEDULE I OF THIS AGREEMENT SHALL BE MADE

 

1

--------------------------------------------------------------------------------



 


AVAILABLE TO THE COMPANY AT THE TIME OF EXERCISE FOR NOTATION OF ANY PARTIAL
EXERCISE.  NOTWITHSTANDING THE VESTING SCHEDULE SET FORTH IN THE FIRST PARAGRAPH
OF THIS SECTION 3, EFFECTIVE IMMEDIATELY PRIOR TO A CHANGE IN CONTROL (AS SUCH
TERM IS DEFINED IN SECTION 10 OF  THE PLAN), THIS OPTION, TO THE EXTENT IT SHALL
NOT OTHERWISE HAVE BECOME VESTED AND EXERCISABLE, SHALL AUTOMATICALLY BECOME
FULLY AND IMMEDIATELY VESTED AND EXERCISABLE.


 

4.             Payment of Option Price:  On the date of any exercise of this
option, the purchase price of the shares as to which this option is being
exercised shall be due and payable and shall be made in cash or by cash
equivalent acceptable to the Committee or by delivery of shares of Common Stock
held by the Employee for more than six (6) months (or such period as the
Committee may deem appropriate, for accounting purposes or otherwise) and
registered in the name of the Employee, duly assigned to the Company with the
assignment guaranteed by a bank, trust company or member firm  of the New York
Stock Exchange, and with all necessary transfer tax stamps affixed, or by a
combination of the foregoing, any such shares so delivered to be deemed to have
a value per share equal to the Fair Market Value of the shares on such date.

 

5.             Option Nontransferable:  This option is not transferable
otherwise than by will or the laws of descent or distribution and is exercisable
during the Employee’s lifetime only by the Employee or his or her guardian or
legal representative.

 

6.             Rights as a Shareholder:  The Employee shall have no rights as a
shareholder with respect to any of the shares covered by this option until the
date of issuance to the Employee of a stock certificate for such shares, and no
adjustment shall be made for any dividends or other rights if the record date of
such dividends or other rights is prior to the date such stock certificate is
issued.

 

7.             General Restrictions:  The Company will not be obligated to issue
shares of Common Stock covered by this option if counsel to the Company
determines that such issuance would violate any law or regulation of any
governmental authority or any agreement between the Company and the New York
Stock Exchange or any national securities exchange upon which the Common Stock
is quoted or listed. In connection with any issuance or transfer, the person
acquiring the shares shall, if requested by the Company, give assurances
satisfactory to counsel to the Company regarding such matters as the Company may
deem desirable to assure compliance with all legal requirements. This option
shall be subject to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to this option upon the New York Stock Exchange, any
securities exchange or under any state or federal law, or that the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, this option or the issue or purchase of
shares under this option, this option shall be subject to the condition that
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

 

2

--------------------------------------------------------------------------------


 

8.             Termination of Employment:

 

(1)           The option granted pursuant to this Agreement shall terminate
immediately upon the termination of the Employee’s employment by the Company or
any subsidiary for “cause” as that term is defined in the Plan unless the
Employee is a party to an employment (or similar) agreement with the Company or
any subsidiary that defines the word “cause,” in which case such definition
shall apply for purposes of this Agreement.  If the Employee’s employment is
terminated as a result of the Employee’s permanent and total disability (within
the meaning of Section 22(e)( 3) of the Internal Revenue Code of 1986, as
amended) or death, the option granted pursuant to this Agreement may be
exercised by the Employee’s legal representative, heir or devisee, as
appropriate within one year from the date of disability or death.   If the
Employee’s employment is terminated for any reason other than cause, permanent
and total disability or death, such option may be exercised within ninety (90)
days following the date of termination.  Notwithstanding the preceding sentence,
the Company may terminate and cancel such option during the ninety (90) day
period referred to in the preceding sentence if the Company’s Board of Directors
or the Committee has determined that the Employee has, before or after the
termination of employment, materially breached the terms of any agreement with
the Company including any employment, confidentiality, or noncompete agreement,
violated in a material way any Company policy or engaged in any other act that
can be reasonably expected to cause substantial economic or reputational injury
to the Company.  Notwithstanding the foregoing, (i) the option granted pursuant
to this Agreement shall not be exercisable after the expiration date of such
option and (ii) such option (or any portion thereof) which is not exercisable on
the date of termination of employment shall not be exercisable thereafter
without the consent of the Committee.

 

(2)           Nothing contained in this Section shall be interpreted or have the
effect of extending the period during which an option may be exercised beyond
the terms or the Expiration Date provided in this Agreement or established by
law or regulation. Death of the Employee subsequent to termination shall not
extend such periods. Whether leave of absence shall constitute a termination of
employment for purposes of this Agreement shall be determined by the Committee
in its sole discretion, and in the event the Committee has so determined, the
Committee shall provide written notice of its determination to the Employee.

 

9.             Adjustment of Shares:

 

(1)           In the event there is any recapitalization in the form of a stock
dividend, distribution, split, subdivision or combination of shares of Common
Stock of the Company, resulting in an increase or decease in the number of
shares of Common Stock outstanding, the number of shares of Common Stock covered
by this option and the exercise price per share under this option shall be
increased or decreased proportionately, as the case may be, without change in
the aggregate exercise price.

 

(2)           If, pursuant to any reorganization, sale or exchange of assets,
consolidation or merger, outstanding Common Stock of the Company is or would be
exchanged for other securities of the Company or of another corporation which is
a party to such transaction, or for property, this option shall apply to the
securities or property into which the

 

3

--------------------------------------------------------------------------------


 

Common Stock covered hereby would have been changed or for which such Common
Stock would have been exchanged had such Common Stock been outstanding at the
time.

 

10.           No Employment Rights:  Neither the Plan nor this option shall
confer upon the Employee any right with respect to continuance of employment by
the Company or any subsidiary nor shall they interfere in any way with the right
of the Company or any subsidiary by which the Employee is employed to terminate
the employment of the Employee at any time, with or without cause.

 

11.           Plan Controls:  The Employee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all of the terms and provisions thereof
including any which may conflict with those contained in this Agreement. The
Plan is hereby incorporated by reference into this Agreement, and this Agreement
is subject in all respect to the terms and conditions of the Plan. In the event
of any conflict between this Agreement and the Plan, the terms of the Plan shall
control.

 

12.           Notices:  All notices to the Company shall be in writing and sent
by certified or registered mail, postage prepaid, to the General Counsel of the
Company at the Company’s offices at 2400 Xenium Lane North, Plymouth, Minnesota
55441 or such other address as the Company shall from time to time notify the
Employee in writing. All notices to the Employee shall be in writing and sent by
certified or registered mail, postage prepaid, to the Employee at the address
set forth on the signature page(s) hereof or such address as the Employee shall
from time to time notify the Company in writing. All notices shall be deemed to
have been given when mailed.

 

13.           Conflicts:  As a condition to the granting of the option contained
herein, the Employee agrees that any dispute or disagreement with respect to the
Plan, this Agreement or such option shall be determined by the Committee in its
sole discretion, and that any interpretation by the Committee of the terms of
this Agreement shall be final, binding and conclusive. In the event of the
institution of any legal proceedings directed to the validity of the Plan, or to
any option granted under the Plan, the Company may, in its discretion and
without incurring any liability to the Employee terminate this Agreement and/or
the option granted pursuant to this Agreement.

 

14.           Tax Matters:

 

(1)           Due to the complex nature of the tax laws, the Employee is urged
to consult his or her personal tax advisor prior to exercising the option. The
Company makes no warranties or representations whatsoever to the Employee
regarding the tax consequences of this grant, the exercise of any options or any
other matter.

 

(2)           In the event the Employee seeks to qualify for the special capital
gains treatment available for the Plan, the Employee must not dispose of any of
the shares of Common Stock acquired upon exercise of the option within two
(2) years following the date the option is granted or within one (1) year of the
exercise and transfer of the shares of Common Stock to the Employee.  If the
Employee shall dispose of any of the shares of Common Stock acquired upon

 

4

--------------------------------------------------------------------------------


 

exercise of the option within two (2) years from the date the option was granted
or within one (1) year after the date of exercise of the option, then, in order
to provide the Company with the opportunity to claim the benefit of any income
tax deduction, the Employee shall promptly notify the Company of the dates of
acquisition and disposition of such shares, the number of shares so disposed of,
and the consideration, if any, received for such shares.  In order to comply
with all applicable federal or state income tax laws or regulations, the Company
may take such action as it deems appropriate to ensure (i) notice to the Company
of any disposition of the shares of Common Stock acquired upon exercise of the
option within the time periods described above, and (ii) that, if necessary, all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of the Employee, are withheld or
collected from the Employee.

 

15.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws.

 

IN WITNESS WHEREOF, the Company and the Employee have caused this Agreement to
be executed on the date set forth opposite the respective signatures. It is
further understood that the date of grant may differ from the date of signature.

 

 

Dated as of:

 

 

Christopher & Banks Corporation

 

 


 


BY:


 


 


 

 

Its:

 

 

 

 

 

Dated as of:

 

 

Employee

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

 